Judgment of resentence, Supreme Court, New York County (Lewis Bart Stone, J.), rendered April 6, 2011, resentencing defendant, as a second violent felony offender, to a term of 12 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Velez, 19 NY3d 642, 647-649 [2012]; People v Lingle, 16 NY3d 621 [2011]). Concur—Saxe, J.P., Renwick, Freedman, Román and Gische, JJ.